t c memo united_states tax_court charles d williams petitioner v commissioner of internal revenue respondent docket no 25567-16l filed date charles d williams pro_se marty j dama for respondent memorandum findings_of_fact and opinion pugh judge this case was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining respondent’s notice_of_intent_to_levy to collect petitioner’s unpaid federal_income_tax liabilities for and subject years findings_of_fact the stipulated facts are incorporated in our findings by this reference petitioner resided in texas at the time he filed his petition from the 1970s to the time of trial petitioner has lived at the same street address in euless texas euless residence he failed to file a federal_income_tax return for any of the subject years respondent therefore prepared substitutes for returns under sec_6020 on date respondent sent by certified mail two copies of the notice_of_deficiency for the subject years to petitioner--one copy to his euless residence and one copy to a post office box in dallas texas dallas p o box the notice_of_deficiency was signed by janet a miller territory manager technical services gsa the administrative record includes a substitute u s postal service usps form_3877 certified mailing list for the mailing to the euless residence attached to the form_3877 is usps tracking information showing that the usps form_3849 certified mail return receipt which informs the recipient of certified mail was delivered to the eule sec_1 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times rule references are to the tax_court rules_of_practice and procedure residence on date it also shows that the item of certified mail the notice_of_deficiency was returned to respondent unclaimed the record also includes a copy of the envelope addressed to the euless residence stamped by the usps to show that the item was unclaimed and the envelope addressed to the dallas p o box showing that the usps was unable to forward the item on date respondent sent to petitioner at p o box in bedford texas bedford p o box a notice_of_federal_tax_lien and your right to a hearing lien notice on date petitioner submitted form request for a collection_due_process or equivalent_hearing that was blank but for his signature and date on date respondent sent petitioner at his bedford p o box a final notice_of_intent_to_levy and notice of your right to a hearing with respect to his unpaid tax_liabilities for the subject years levy notice on date petitioner submitted form attaching both the lien notice and the levy notice this form likewise was blank but for petitioner’s signature and the date the record does not indicate how respondent became aware of petitioner’s new address as noted below petitioner argues that he mailed a notice of address change to respondent and we may presume on the basis of respondent’s use of the bedford p o box that respondent ultimately became aware of petitioner’s new address however we also note petitioner in his correspondence with the settlement officer often used a different p o box on date petitioner resubmitted form checking as the basis only the proposed levy or actual levy box this time completed with a cover letter explaining that when he had printed out the prior form the information that he had typed in did not print out in an attachment he asked that his prior hearing request be merged into this one he disputed the alleged taxes and penalties associated with these taxes and requested a face-to-face hearing that he would record he asked for verification that the irs had followed and performed the procedures required_by_law finally he asked for collection alternatives if he was determined to owe the tax he did not provide a telephone number on date settlement officer west so west sent petitioner a letter scheduling a telephonic conference for date and requesting that he submit financial information and past-due tax returns for through past- due returns the letter advised petitioner that respondent had issued him a notice_of_deficiency for the subject years but stated that he would be allowed to challenge the underlying liabilities determined in that notice and invited him to file returns for the subject years the letter also explained that so west could consider collection alternatives only if petitioner submitted the information so west had requested filed returns for the subject years and filed all past-due returns required to be filed petitioner did not call at the scheduled time for the telephonic conference on date rather in a series of exchanges petitioner ignored so west’s requests for information reiterated his position that he had never received the notice_of_deficiency asked for proof of his liabilities asked for a copy of the law requiring full compliance to be entitled to a face-to-face hearing and requested a face-to-face hearing so west explained that petitioner did not qualify for a face- to-face hearing because he was not in compliance with his tax_return filing obligations and had not provided requested financial information and so west repeated the requests for the financial information and past-due returns in his final letter dated date petitioner disputed that the notice_of_deficiency had been properly addressed and mailed to him at his bedford p o box claiming that he had submitted a change_of address to his bedford p o box he attached to his letter a copy of a handwritten letter dated date addressed to internal_revenue_service constitution ave nw washington dc that reported his bedford p o box respondent’s case activity report reflects that so west determined that petitioner has never filed a tax_return she also determined that petitioner’s bedford p o box was not considered his address at the time the two copies of the notice_of_deficiency were mailed to him so west rejected petitioner’s proof of change_of address because it was only a copy of a letter without proof that he ever mailed it at trial petitioner testified only that he changed his address in the past two to three years he claimed that he did not receive mail at the euless residence because of concerns about theft from the mailbox at the street but did not state that no mail was delivered to that address or that he refused to check that mailbox for mail delivered to it on date respondent issued to petitioner a notice_of_determination upholding respondent’s proposed levy to collect his income_tax liabilities for the subject years on that same date respondent issued letter decision letter on equivalent_hearing upholding the lien notice which respondent now asks us to treat as a notice_of_determination on the basis of our review of petitioner’s forms we agree that petitioner should be entitled to challenge the lien notice and that the letter should be treated as a notice_of_determination i procedural background opinion before trial respondent filed a motion for summary_judgment that the notices of determination should be sustained to which petitioner responded and respondent replied in accordance with our orders petitioner filed a further reply we then set respondent’s motion for hearing at the calendar call for this case at the hearing petitioner moved orally to submit the case under rule counsel for respondent objected that there were material facts which the parties could not agree to stipulate on that basis we denied petitioner’s oral motion to submit under rule and we denied respondent’s motion for summary_judgment we also denied petitioner’s cross-motion for summary_judgment to the extent his response was so styled the parties stipulated the administrative record and petitioner argues that we must decide this case solely on what is in the administrative record he also stated at trial that his arguments are in the administrative record and in his summary_judgment briefs we therefore refer to those briefs in summarizing the positions of the parties specifically petitioner claims that he did not receive the notice_of_deficiency for the subject years and that so west failed to confirm that the notice_of_deficiency was signed by an official with the proper delegated authority ii scope and standard of review where the validity of the underlying tax_liability is in issue the court reviews the commissioner’s determination de novo 114_tc_176 when as here the irs prepares a substitute for return pursuant to sec_6020 the taxpayer may raise his liability in an administrative hearing if he did not receive a notice_of_deficiency or otherwise have a prior opportunity to contest the liability see sec_6320 sec_6330 see also 114_tc_604 but this court considers a taxpayer’s challenge to his underlying liability in a collection action case only if he properly raised that challenge at his administrative hearing 129_tc_107 see sec_301 f q a-f3 f q a-f3 proced admin regs an issue is not properly raised at the administrative hearing if the taxpayer fails to request consideration of that issue by the settlement officer or if he requests consideration but fails to present any evidence after being given a reasonable opportunity to do so giamelli v commissioner t c pincite see mcrae v commissioner tcmemo_2015_132 at holding that the taxpayer failed explicitly to contest his underlying liability during the administrative hearing and failed to provide any evidence concerning his liability see also zook v commissioner tcmemo_2013_128 at holding that the taxpayer failed to raise her underlying liabilities properly when she failed to provide any documentation of the underlying liabilities and asserted frivolous arguments the settlement officer must verify that the requirements of any applicable law or administrative procedure have been met consider issues properly raised by the taxpayer and consider whether the proposed collection action balances the need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6320 and c b c where the validity of the underlying tax_liability is not properly at issue the court will review the settlement officer’s administrative determination on the issues above for abuse_of_discretion sego v commissioner t c pincite iii last_known_address as part of the settlement officer’s determination she must verify that a valid notice_of_deficiency was issued to the taxpayer at the taxpayer’s last_known_address sec_6330 134_tc_1 131_tc_197 petitioner’s first argument is that the notice_of_deficiency is invalid because it was not sent to his last_known_address as required by sec_6212 if a notice_of_deficiency is mailed to the taxpayer at the taxpayer’s last_known_address actual receipt of the notice is immaterial the notice is valid see eg 724_f2d_808 9th cir it is the taxpayer’s responsibility to provide the irs clear and concise notification of any change in address see sec_301_6212-2 b proced admin regs defining the taxpayer’s last_known_address as the address on the taxpayer’s most recently filed and properly processed return unless the irs has been given clear and concise notification of a different address see also 907_f2d_517 5th cir rev’g 92_tc_949 763_f2d_89 2d cir the taxpayer may submit a change_of address by indicating a new address on his next return by filing a written or electronic notice of change_of address with the irs or by providing an updated address to the usps for inclusion in its national change_of address ncoa database sec_301_6212-2 and b proced admin regs a taxpayer’s written notification regarding change_of address will be considered properly processed days after the date of receipt by one of the following the irs submission processing campus serving the taxpayer’s old address the customer service division in the local area office or the irs employee who contacted the taxpayer regarding the filing of a return or an adjustment in the taxpayer’s account revproc_2010_16 sec_5 2010_19_irb_664 we also have held that the irs was justified in believing that a notice_of_deficiency was mailed to the correct address and that the taxpayer simply failed to claim it when it was returned to the irs marked unclaimed and there was no evidence in the record that the irs was aware either before or immediately after the mailing of a notice_of_deficiency that the address of record was not correct see thomas v commissioner tcmemo_1998_438 aff’d without published opinion 194_f3d_1305 4th cir conversely the irs was found to have failed to exercise reasonable diligence by sending a notice_of_deficiency to an address from which prior correspondence had been returned as undeliverable see 625_f3d_254 5th cir the only evidence petitioner offered that he had given clear and concise notification of any address other than that used by respondent was the copy of the handwritten letter dated date but that handwritten letter was dated less than days before the mailing of the notice_of_deficiency and was not addressed to any of the addresses identified by the irs in revproc_2010_16 supra petitioner provided no evidence that he had mailed this letter to the irs or when he had done so and he did not provide any other evidence to confirm that he had changed his address at around this time or updated the ncoa database at trial petitioner could not recall when he had changed his p o box and so west determined that petitioner had not filed any federal_income_tax returns so respondent would not have learned of his new address that way we may infer that petitioner did provide notice of the bedford p o box before the lien notice was issued because respondent used that address on the lien notice but on the record before us we cannot conclude that petitioner provided notice of that new address in the time prescribed for respondent to use that new address on the notice_of_deficiency petitioner did not rebut the evidence in the administrative record that the usps form_3811 notifying him that certified mail namely the notice_of_deficiency was delivered to his euless address and the utf unable to forward marking on the envelope in which the notice_of_deficiency was mailed to petitioner’s dallas p o box suggests that petitioner did not file a forwarding address for that p o box considering when petitioner claims to have changed his address see domestic mail manual dmm sec_507 the usps usually forwards mail for months the record shows that the notice_of_deficiency mailed to petitioner at his euless residence was returned to the irs as unclaimed rather than undelivered as evidenced by the usps stamp on the envelop and the usps tracking information therefore we hold that respondent was justified in believing the notice_of_deficiency was sent to the correct last_known_address and that so west was reasonable in rejecting petitioner’s alleged address change snodgrass v commissioner tcmemo_2016_235 see arroyo v commissioner tcmemo_2013_112 iv delegation petitioner also argues that so west failed to v erify that the nods were created signed by the secretary of treasury or a duly authorized delegate of the secretary of treasury as required by definition in sec_7701 sec_7701 and sec_6212 we disagree for purposes of sec_6320 and sec_6330 either the secretary or_his_delegate eg the commissioner may issue a final notice_of_intent_to_levy or a notice_of_federal_tax_lien sec_7701 a i a see also sec_301_6320-1 sec_301_6330-1 proced admin regs we have held consistently that a notice_of_deficiency signed by a technical services territory manager pursuant to delegation_order set forth in internal_revenue_manual pt date is valid and have rejected challenges like petitioner’s as frivolous see eg batsch v commissioner tcmemo_2016_140 at aff’d 695_fedappx_166 8th cir muncy v commissioner tcmemo_2017_83 at and we have found specifically that janet a miller technical services gulf states area had proper authority see eg roye v commissioner tcmemo_2012_246 at n consequently after considering petitioner’s claim of error and reviewing the record before us we hold that so west properly verified pursuant to section c that the requirements of any applicable law or administrative procedure have been met v right to challenge underlying liabilities if we assume that petitioner never received the notice_of_deficiency for the subject years as he claims he would be entitled to challenge his underlying liabilities the administrative record shows that so west did give him that opportunity asking him to submit tax returns for the subject years petitioner did not do so petitioner’s failure to present evidence as to his correct liabilities or to provide requested financial information amount to a failure properly to raise the issue of his underlying liabilities at the administrative hearing see mcrae v commissioner tcmemo_2015_132 sec_301_6320-1 q a-f3 f q a-f3 proced admin regs because petitioner failed to raise his underlying liabilities properly in his administrative hearing with so west he is not entitled to do so now because his underlying liabilities are not properly before us we review so west’s determination for abuse_of_discretion only see goza v commissioner t c pincite caudle v commissioner tcmemo_2014_196 aff’d 603_fedappx_220 4th cir sec_301_6320-1 q a-f3 f q a-f3 proced admin regs vi compliance with tax_return filing obligations at the administrative hearing a taxpayer is expected to provide relevant information requested by the settlement officer for her consideration of the facts and issues involved in the hearing sec_301_6330-1 proced admin regs petitioner refused to participate in the scheduled telephonic hearing and failed to submit the financial information and past-due returns requested by so west petitioner was not in compliance with his federal_income_tax return filing obligations nor did he present any collection alternatives a settlement officer does not abuse her discretion when she declines to consider a collection alternative under these circumstances see huntress v commissioner tcmemo_2009_161 holding no abuse_of_discretion when the settlement officer rejects collection alternatives where the taxpayer offered none failed to provide financial information and was not current with filing and payment obligations lance v commissioner tcmemo_2009_129 holding no abuse_of_discretion when the taxpayer fails to provide financial information sec_301_6330-1 q a-d8 proced admin regs for the same reason we conclude that so west did not abuse her discretion by denying petitioner’s requests for a face-to-face hearing and to audiorecord the hearing 127_tc_219 see eg zastrow v commissioner tcmemo_2010_215 moline v commissioner tcmemo_2009_110 aff’d 363_fedappx_675 10th cir once a taxpayer has been given a reasonable opportunity for a hearing but has failed to avail himself of it the commissioner may make a determination based on the administrative file as was done here see oropeza v commissioner tcmemo_2008_94 upholding a determination based on the case file where the taxpayer refused to participate in an administrative hearing either in person or by telephone aff’d 402_fedappx_221 9th cir sec_301_6330-1 q a- d7 and q a-d8 f q a-f4 proced admin regs our review of the record reveals no abuse_of_discretion vii sec_6673 penalty finally we warned petitioner at trial that sec_6673 authorizes the court to impose a penalty of up to dollar_figure for frivolous and groundless arguments or whenever it appears to the court that proceedings before us have been instituted or maintained by the taxpayer primarily for delay sec_6673 notwithstanding the fact that petitioner did not to make any statements at trial after our warning that appears to us to be the case here because this is petitioner’s first case before the court we will not impose a penalty but he may expect a penalty in a future case if he persists in maintaining the same frivolous and meritless positions or uses the court primarily for delay despite our warning conclusion after review of the entire administrative record the court concludes that so west satisfied the verification requirements of sec_6330 and did not abuse her discretion in sustaining the notice_of_intent_to_levy and the notice_of_federal_tax_lien any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate order and decision will be entered for respondent
